Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered April 20, 1994, convicting him of murder in the second degree (four counts), attempted murder in the second degree, and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly denied the defendant’s motion to set aside the verdict pursuant to CPL 330.30 on the ground of newly-discovered evidence (see, People v Salemi, 309 NY 208, cert denied 350 US 950; People v Lane, 212 AD2d 637; People v Fielder, 154 AD2d 388). Rosenblatt, J. P., Pizzuto, Altman and Hart, JJ., concur.